internal_revenue_service number release date index number -------------------------------------------- ----------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ---------------- telephone number -------------------- refer reply to cc tege eoeg eo3 plr-128513-15 date date foundation -------------------------------------- decedent company estate state date date x ---------------------- ----------------------------------------------------- -------------------------------- -------- -------------------------- ----------------------- --- dear -------------- this letter responds to a letter from your authorized representatives dated date modified by a letter dated date requesting a ruling under sec_511 of the internal_revenue_code code the foundation represents the facts as follows facts before his death decedent was the sole member of the company a professional limited_liability_company treated as an s_corporation for federal_income_tax purposes on date decedent established the foundation a state non-profit corporation that has been recognized as a private_foundation exempt from federal income_taxation under sec_501 on date decedent died under decedent’s will decedent’s membership interest in the company passed to and remains in possession of the estate after the company has been dissolved decedent’s will provides that the remaining property of the company is to be distributed to the foundation plr-128513-15 at the time of decedent’s death the company’s primary assets were receivables related to legal services provided by the company in connection with certain lawsuits the receivables the receivables represent the company’s_share of the remaining unpaid balance of the attorney’s fees awarded upon settlement of the lawsuits the fees due to the company were determined under various settlement agreements and under the terms of the settlement payment of fees was deferred over time payments are expected to continue for approximately x additional years the company’s ownership in its share of the attorney’s fees payable wholly vested when the lawsuits finally settled which was prior to decedent’s death currently none of the estate the foundation or the company provides any services in relation to the legal services generating the receivables furthermore the foundation represents that it will not perform any act including administrative acts with respect to the receivables other than receiving payments related to satisfaction of the receivables the foundation represents that the receivables are comprised solely of income from services previously provided by the company including decedent are not debt-financed_property within the meaning of sec_514 and are not gains or losses from the sale_or_exchange or other_disposition of any property or gains or losses from the lapse or termination of options to buy or sell securities ruling requested the income recognized by the foundation upon the satisfaction of the receivables will not be income from an unrelated_trade_or_business for purposes of the tax imposed under sec_511 of the code law sec_511 imposes a tax for each taxable_year on the unrelated_business_taxable_income of every organization described in sec_501 sec_512 provides that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the deductions allowed by chapter which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_513 provides that the term unrelated_trade_or_business means in the case of any operation subject_to the tax imposed by sec_511 any trade_or_business the plr-128513-15 conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_513 provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 provides that the term unrelated_business_taxable_income means the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the deductions and subject_to the modifications provided in sec_512 sec_513 specifies with certain exceptions that the phrase unrelated_trade_or_business means in the case of an organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 therefore unless one of the specific exceptions of sec_512 or sec_513 is applicable gross_income of an exempt_organization subject_to the tax imposed by sec_511 is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization’s performance of its exempt functions sec_1_513-1 provides that for purposes of sec_513 the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 provides that in determining whether trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued this requirement must be applied in light of the purpose of the unrelated_business_income_tax to place exempt_organization business activities upon the same tax basis as the nonexempt business endeavors with which they compete hence for example specific business activities of an exempt_organization will ordinarily be deemed to be regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of nonexempt organizations plr-128513-15 sec_1_513-1 provides that gross_income derives from unrelated_trade_or_business within the meaning of sec_513 if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question -- the activities that is of producing or distributing the goods or performing the services involved -- and the accomplishment of the organization's exempt purposes sec_1_513-1 provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved in 477_us_105 the supreme court held that a sec_501 organization’s insurance program constituted both the sale_of_goods and the performance of services and therefore was a trade_or_business for purposes of the tax on unrelated_business_income the organization was the group policyholder and administrator of insurance policies offering life disability and medical coverage its activities included compiling a list of its members and soliciting their insurance_business in 106_tc_222 the tax_court concluded that a covenant_not_to_compete did not constitute a trade_or_business the tax_court declined to treat the absence of activity as equivalent to the affirmative conduct_of_a_trade_or_business in the context of unrelated_business_income analysis the foundation is recognized as exempt from federal_income_tax as an organization described in sec_501 unless one of the specific exceptions of sec_512 or sec_513 applies gross_income of an exempt_organization is includible in the computation of plr-128513-15 unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization’s performance of its exempt functions in this case the legal services provided by the company that resulted in the receivables would be a trade_or_business if the legal services were provided by the foundation and were regularly carried on sec_513 and c sec_1_513-1 b and c furthermore because the foundation’s purposes for which its exemption was granted do not include providing legal services the provision of legal services would not be substantially related to the accomplishment of the foundation’s exempt purposes sec_513 sec_1_513-1 and d however the company completed provision of the legal services prior to decedent’s death the foundation represents that none of the estate the foundation or the company currently provides any services in relation to the receivables and further that the foundation will not perform any act including administrative acts other than receiving payments related to satisfaction of the receivables the foundation is merely the distributee of the assets of the estate and the recipient of the payments the foundation is performing no activity similar to the organization in ohio farm bureau federation inc supra other than receiving payments the foundation is neither selling goods nor performing any services in order to receive income from the receivables unlike the organization in united_states v american bar endowment supra that was engaged in a trade_or_business see sec_513 sec_1_513-1 therefore the income resulting from the receivables is not unrelated_business_income within the meaning of sec_512 and will not be subject_to the tax on unrelated_business_income described in sec_511 conclusion in light of the foregoing we rule as follows the income recognized by the foundation upon the satisfaction of the receivables will not be income from an unrelated_trade_or_business for purposes of the tax imposed under sec_511 of the code this letter does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections specifically described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records this letter will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see the enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to the notice if you plr-128513-15 disagree with our proposed deletions you should follow the instructions in the notice the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an individual with authority to bind the taxpayer and upon the understanding that there will be no material changes in the facts this office has not verified any of the materials submitted in support of the request for rulings and such material is subject_to verification on examination this letter is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter must be attached to any_tax return to which it is relevant alternatively if foundation files its returns electronically it may satisfy this requirement by attaching a statement to its return that provides the date and control number of this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative if you have any questions about this ruling please contact the person whose name and phone number are shown in the heading of this letter sincerely virginia richardson senior tax law specialist exempt_organizations branch tax exempt and government entities enclosure notice notice of intention to disclose redacted copy of this letter cc
